DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in parent Application No. JP2019-094651, filed on 05/20/2019. The certified copy has also been filed in parent Application No. JP2020-058170, filed on 03/27/2020.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 05/15/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “100” has been used to designate both the ultrasound diagnostic device and the ultrasound diagnostic system in Fig. 1. It appears one of the instances of the reference number 100 should be relabeled as the reference number “1000” to designate the ultrasound diagnostic system. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “FPL” in Fig. 18A; “FPR” in Fig. 18C; “RwOC” in Figs. 21B and 22B (see objection to Para. [0201] below); “USBL” in Fig. 23; and “NDL” in Fig. 30. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Para. [0095], lines 1-2, “As illustrated in FIG. 8, the delay-and-sum unit 1043 includes a reception aperture setting unit 10431, a delay time calculator 10432, an addition unit 10434, and a synthesizer 10435” should be changed to “As illustrated in FIG. 8, the delay-and-sum unit 1043 includes a reception aperture setting unit 10431, a delay time calculator 10432, a delay processor 10433,
Para. [0156] should include a reference to “step S222” because it appears to be describing step S222 of Fig. 15; and
Para. [0201], lines 7-8, “nearest transducers RwOL, RwOL, RwOR” should be changed to “nearest transducers RwOL, RwOC, RwOR” (see objection to Figs. 21B and 22B above).
Appropriate correction is required.

Claim Objections
Claims 1-3, 6-11, 13-15, and 17-20 are objected to because of the following informalities:  
Claim 1, line 6, the limitation “an ultrasound beam” should be changed to “the ultrasound beam”;
Claim 1, lines 8-9, the limitation “reception transducers in an array” should be changed to “an array of reception transducers”;
Claim 1, line 9, the limitation “based on reflected waves” should be changed to “based on the reflected waves”;
Claim 1, line 12, the limitation “from the reception transducers” should be changed to “from the array of the reception transducers”;
Claim 1, lines 13-14, the limitation “the received signal sequences corresponding” should be changed to “the sequences of received signals corresponding”;
Claim 1, line 14, the limitation “the reception aperture” should be changed to “the reception aperture transducer array”;
Claim 1, line 19, the limitation “the secondary transducer arrays” should be changed to “the two secondary transducer arrays”;
Claim 2, line 5, the limitation “the partial primary transducer arrays” should be changed to “the plurality of
Claim 3, line 3, the limitation “the partial primary transducer arrays” should be changed to “the plurality of partial primary transducer arrays”;
Claim 3, line 4, the limitation “the secondary transducer arrays” should be changed to “the two secondary transducer arrays”;
Claim 6, line 2, the limitation “the reception aperture” should be changed to “the reception aperture transducer array”;
Claim 6, lines 4-5, the limitation “within one of the secondary transducer arrays” should be changed to “within one of the two secondary transducer arrays”;
Claim 6, line 6, the limitation “ends of the one of secondary transducer arrays” should be changed to “ends of the one of the two secondary transducer arrays”;
Claim 7, lines 2-3, the limitation “the reception aperture” should be changed to “the reception aperture transducer array”;
Claim 8, line 2, the limitation “the secondary transducer arrays” should be changed to “the two secondary transducer arrays”;
Claim 8, line 2, the limitation “the partial primary transducer arrays” should be changed to “the plurality of partial primary transducer arrays”;
Claim 9, lines 2-5, the limitations should be changed to “the portion of the ultrasound beam from the two secondary transducer arrays has the larger signal intensity in the high frequency band than the portion of the ultrasound beam from the tertiary transducer array and a smaller signal intensity in a low frequency band than the portion of the ultrasound beam from the tertiary transducer array and the portion of the ultrasound beam from the plurality of partial primary transducer arrays”;
Claim 10, lines 2-4, the limitations should be changed to “the portion of the ultrasound beam from the two secondary transducer arrays has the larger signal intensity in the the portion of the ultrasound beam from the tertiary transducer array and a smaller signal intensity in a low frequency band than the portion of the ultrasound beam from the tertiary transducer array”;
Claim 11, line 3, the limitation “a high frequency band” should be changed to “the high frequency band”;
Claim 13, line 3, the limitation “causes transmission of the ultrasound beam” should be changed to “causes the transmission of the ultrasound beam”;
Claim 14, line 4, the limitation “each of the selections of array of transmission transducers” should be changed to “each of the selections of the array of transmission transducers”;
Claim 15, lines 2-5, the limitations should be changed to “the delay-and-sum unit performs the delay-and-sum processing by calculating delay times of the reflected waves reaching each of the reception transducers included in the reception aperture transducer array from the observation points in the calculation target areas, specifying portions of the sequences of received signals corresponding to each of the reception transducers, based on the reflected waves from the observation points and the delay times, and summing”;
Claim 17, lines 3-4, the limitation “the tertiary transmission transducer array” should be changed to “the tertiary transducer array”;
Claim 17, line 4, the limitation “the secondary transducer arrays” should be changed to “the two secondary transducer arrays”;
Claim 17, lines 5-6, the limitation “between these intensity peaks” should be changed to “between the
Claim 18, lines 3-4, the limitation “the partial primary transmission transducer arrays” should be changed to “the plurality of partial primary transducer arrays”;
Claim 19, lines 2-3, the limitation “the tertiary transmission transducer array” should be changed to “the tertiary transducer array”;
Claim 19, line 3, the limitation “the secondary transmission transducer arrays” should be changed to “the two secondary transducer arrays”;
Claim 19, line 4, the limitation “the partial primary transmission transducer arrays” should be changed to “the plurality of partial primary transducer arrays”;
Claim 20, line 5, the limitation “an ultrasound beam” should be changed to “the ultrasound beam”;
Claim 20, line 7, the limitation “reception transducers in an array” should be changed to “an array of reception transducers”;
Claim 20, line 8, the limitation “based on reflected waves” should be changed to “based on the reflected waves”;
Claim 20, line 10, the limitation “from the reception transducers” should be changed to “from the array of the reception transducers”;
Claim 20, lines 11-12, the limitation “the received signal sequences corresponding” should be changed to “the sequences of received signals corresponding”;
Claim 20, line 12, the limitation “the reception aperture” should be changed to “the reception aperture transducer array”; and
Claim 20, line 17, the limitation “the secondary transducer arrays” should be changed to “the two secondary transducer arrays”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “an input unit that generates sequences of received signals corresponding one-to-one with reception transducers in an array selected from the transducers, based on reflected waves received by the array of reception transducers” in Claim 1; and “a delay-and-sum unit that determines, from analysis target areas in the subject, calculation target areas that partially overlap each other, selects a reception aperture transducer array from the reception transducers, and with respect to observation points in the calculation target areas, executes delay-and-sum processing of the received signal sequences corresponding one-to-one with the reception transducers included in the reception aperture” in Claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The claim limitation “an input unit that generates sequences of received signals corresponding one-to-one with reception transducers in an array selected from the transducers, based on reflected waves received by the array of reception transducers” in Claim 1 has the following corresponding structure described in the original specification that performs the claimed function: Para. [0088], “The input unit 1041 is circuitry connected to the probe 101 via the cable 102, and amplifies an electrical signal obtained by receiving an ultrasound reflected wave at the probe 101 in a transmission event, then generates an A/D converted reception signal (radio frequency (RF) signal)”. Therefore, the “input unit” has been interpreted as corresponding to circuitry and equivalents thereof. The limitation “input unit” also appears in Claim 16.
The claim limitation “a delay-and-sum unit that determines, from analysis target areas in the subject, calculation target areas that partially overlap each other, selects a reception aperture transducer array from the reception transducers, and with respect to observation points in the calculation target areas, executes delay-and-sum processing of the received signal sequences corresponding one-to-one with the reception transducers included in the reception aperture” in Claim 1 has the following corresponding structure described in the original specification that performs the claimed function: Para. [0093], “The delay-and-sum unit 1043 is circuitry that performs delay-and-sum processing of reception signal sequences received by each reception transducer from observation points  Para. [0095], “the delay-and-sum unit 1043 includes a reception aperture setting unit 10431, a delay time calculator 10432, an addition unit 10434, and a synthesizer 10435”; and Para. [0096, 0118, 0122, 0125, 0128]. Therefore, the “delay-and-sum unit” has been interpreted as corresponding to circuitry and equivalents thereof. The limitation “delay-and-sum unit” also appears in Claims 5, 7, and 15.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the array of transducers" in line 2. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether or not this limitation "the array of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 8-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsushima (US 2017/0128038 A1, with publication date 05/11/2017, hereinafter Tsushima) in view of Freeman (US 2018/0317888 A1, with publication date 11/08/2018, hereinafter Freeman).

Figs. 1-17) an ultrasound diagnostic device (ultrasound diagnostic device 100) that transmits an ultrasound beam into a subject using an ultrasound probe (ultrasound probe 101) in which transducers (transducer elements 101a) are arrayed along an azimuth direction, and generates acoustic line signals based on reflected waves obtained from the subject (see, e.g., Para. [0047], lines 6-16, “the ultrasound diagnostic system 1000 includes, in addition to the ultrasound diagnostic device 100, an ultrasound probe 101 (probe 101) … The probe 101 has a plurality of transducer elements 101a arrayed at a front tip surface thereof. The transducer elements 101a are capable of transmitting ultrasound towards an examination subject and receiving ultrasound reflection from the examination subject. The ultrasound diagnostic device 100 causes the probe 101 to perform transmission and reception of ultrasound”; also see, e.g., Para. [0049]), the ultrasound diagnostic device (100) comprising: 
ultrasound signal processing circuitry (ultrasound signal processing circuit 150) (see, e.g., Fig. 1, Para. [0058], and Para. [0169]), the ultrasound signal processing circuitry (150) comprising: 
a transmitter (transmitter 107 including transmission condition setter 105 and transmission beam former 106) that determines a transmission focal point (transmission focal point FP) corresponding to an ultrasound beam focal point (see, e.g., Para. [0067], lines 8-14, “the wavefront of ultrasound transmitted from the transmission transducer elements 101a focuses at one point at the focal depth, and thus, the ultrasound beam transmitted from the transmission transducer element array Tx focuses at the transmission focal point FP. Note that the focal depth (i.e., the depth of the transmission focal point FP) can be set as desired or required”; also see, e.g., Figs. 1-2 and Para. [0063-0071]), selects an array of transmission transducers (transmission transducer element array Tx) from the transducers (101a) (see, e.g., Para. [0066], lines 1-6, “FIG. 2 is a schematic illustrating a propagation path of ultrasound that the transmitter 107 causes the transmission transducer elements 101a to transmit. FIG. 2 illustrates a transmission transducer element array Tx for one transmission event, which is a group of transducer elements 101a that contribute to the transmission event”; also see, e.g., Figs. 1-2 and Para. [0063-0071]), and causes transmission of an ultrasound beam focused on the transmission focal point (FP) from the array of transmission transducers (Tx) (see, e.g., Para. [0065], lines 1-7, “For each transmission event, the transmission condition setter 105 supplies the transmission beam former 106 with a transmission control signal. The transmission control signal causes the transmission transducer elements 101a for the transmission event to transmit an ultrasound beam focusing at a transmission focal point FP set at a predetermined depth (focal depth) in the examination subject”; also see, e.g., Figs. 1-2 and Para. [0063-0071]); 
an input unit (input unit 1091 within reception beam former 109/receiver 110) that generates sequences of received signals corresponding one-to-one with reception transducers in an array selected from the transducers, based on reflected waves received by the array of reception transducers (see, e.g., Para. [0096], lines 2-6, “The input unit 1091 is a circuit that generates receive signal sequences (RF signals) based on ultrasound reflection that the probe 101 receives. Specifically, each sequence of receive signals that the input unit 1091 generates corresponds to one transducer element 101a” and Para. [0097], lines 1-9, “For each transmission event, the input unit 1091 generates a sequence of receive signals rf for each of a plurality of transducer elements 101a used to receive ultrasound reflection in response to the transmission event… the transducer elements 101a that are used to receive ultrasound reflection in response to a transmission event are referred to as receive transducer elements 101a, and the group of the receive transducer elements 101a is referred to as a receive transducer element array”; also see, e.g., Figs. 1 and 4, and Para. [0095-0098]); 
a delay-and-sum unit (delay-and-sum calculator 1092 within reception beam former 109/receiver 110) that determines, from analysis target areas in the subject, calculation target see, e.g., Figs. 1, 4, and 8, and Para. [0080], lines 13-16, “a target area Bx is a group of measurement points Pij for which acoustic line signals are to be generated, and is set for each transmission event for the sake of calculation”, and Para. [0117], lines 4-9, “transmission events are repeatedly performed while gradually shifting the transmission transducer element array Tx in the array direction each time. Due to this, the position of the target area Bx, which is set within the ultrasound main irradiation area Ax of each transmission event, also shifts in the array direction from one transmission event to another”; also see, e.g., Para. [0099-0114]), selects a reception aperture transducer array from the reception transducers (see, e.g., Para. [0099], lines 13-17, “For each transmission event, the delay-and-sum calculator 1092 selects a reception transducer element array Rx based on the reception control signal from the reception condition setter 108”; also see, e.g., Figs. 1 and 4-8, and Para. [0099-0114]), and with respect to observation points (measurement point Pij) in the calculation target areas, executes delay-and-sum processing of the received signal sequences corresponding one-to-one with the reception transducers included in the reception aperture (see, e.g., Para. [0099], lines 3-13, “the delay-and-sum calculator 1092 generates an acoustic line signal sub-frame data item dsl for a transmission event by generating an acoustic line signal for each measurement point Pij in the target area Bx for the transmission event. The delay-and-sum calculator 1092 generates an acoustic line signal for a measurement point Pij by performing delay processing on receive signals rf corresponding to the measurement point Pij that have been generated for a plurality of reception transducer elements Rpk, which are included in the receive transducer element array, and by summing the delayed receive signals rf”; also see, e.g., Figs. 1 and 4-8, and Para. [0099-0114]); and 
an imaging signal synthesizer (synthesizer 1093 within reception beam former 109/receiver 110) that synthesizes results of the delay-and-sum processing using positions of Pij) for reference to generate ultrasound imaging signal frame data (see, e.g., Para. [0115], lines 5-12, “The synthesizer 1093 is a circuit that generates a combined acoustic line signal frame data item ds by combining a plurality of acoustic line signal sub-frame data items dsl generated for transmission events. Further, the synthesizer 1093 repeatedly performs the generation of the combined acoustic line signal frame data item ds, and thereby generates a sequence of combined acoustic line signal frame data items ds”; also see, e.g., Figs. 1 and 4-9B, and Para. [0115-0122]), 
wherein the transmitter (107) selects, as the array of transmission transducers (Tx), a primary transducer array and two secondary transducer arrays that sandwich the primary transducer array in the azimuth direction (see, e.g., Para. [0066], lines 1-6, “FIG. 2 is a schematic illustrating a propagation path of ultrasound that the transmitter 107 causes the transmission transducer elements 101a to transmit. FIG. 2 illustrates a transmission transducer element array Tx for one transmission event, which is a group of transducer elements 101a that contribute to the transmission event” and Modified Fig. 2 below, where the transmission transducer element array Tx used for one transmission event is shown to be configured to be divided into primary (Tx1), secondary (Tx2), and tertiary (Tx3) transducer arrays (similarly to the configuration described in Fig. 5 of the current application), and where the primary transducer array (Tx1) is shown to be split into two partial primary transducer arrays and would be shown as one whole primary transducer array (Tx1) if the tertiary transducer array (Tx3) is not included, and where the two secondary transducer arrays (Tx2) are shown to sandwich the primary transducer array (Tx1) in the azimuth (x) direction), and
wherein the calculation target areas each have a different position along the azimuth direction (see, e.g., Figs. 5-8, and Para. [0080], lines 13-16, “a target area Bx is a group of measurement points Pij for which acoustic line signals are to be generated, and is set for each transmission event for the sake of calculation”, and Para. [0117], lines 4-9, “transmission events are repeatedly performed while gradually shifting the transmission transducer element array Tx in the array direction each time. Due to this, the position of the target area Bx, which is set within the ultrasound main irradiation area Ax of each transmission event, also shifts in the array direction from one transmission event to another”).
Tsushima does not disclose wherein a portion of the ultrasound beam from their secondary transducer arrays has a larger signal intensity in a high frequency band than a portion of the ultrasound beam from their primary transducer array.
However, in the same field of endeavor of medical diagnostic ultrasound systems, Freeman discloses an ultrasound diagnostic device, wherein a portion of the ultrasound beam from the secondary transducer arrays has a larger signal intensity in a high frequency band than a portion of the ultrasound beam from the primary transducer array (see, e.g., Para. [0002], lines 16-22, “the more rapid attenuation of higher frequency ultrasound mandates that the higher imaging frequencies are only used for shallow imaging of depths of a few centimeters. For greater depths such as are necessary for most abdominal imaging, lower frequency probes are used which will image at greater depths but with less image resolution” and Para. [0011], lines 7-26, “The plurality of arrays can include, e.g., a curved array, a sector array, and/or a linear array. The different arrays can operate at different frequencies, e.g., at both high and low frequencies. Transmission of the multiple frequencies can be generated from different arrays sequentially or simultaneously. For example, one array can transmit higher frequency ultrasound at one point in time and a second array can transmit lower frequency ultrasound at a later point in time. In some embodiments, the higher and lower frequency ultrasound can be transmitted at the same time… The ultrasound systems described herein, e.g., enable a clinician to perform both high and low frequency imaging with the same probe, and to form well resolved images over the full depth of field in a single transmit-receive cycle and at a high frame rate of display”, where the disclosed first array that transmits higher frequency ultrasound (and thus operating with a larger signal intensity in a high frequency band) is used for shallow imaging of depths of a few centimeters and corresponds to the secondary transducer arrays with a larger signal intensity, and where the disclosed second array that transmits lower frequency ultrasound (and thus operating with a lower intensity at the high frequency band) is used for imaging at greater depths during the same transmit-receive cycle and corresponds to the primary transducer array with a lower signal intensity). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic device of Tsushima by including wherein a portion of the ultrasound beam from the secondary transducer arrays has a larger signal intensity in a high frequency band than a portion of the ultrasound beam from the primary transducer array, as disclosed by Freeman. One of ordinary skill in the art would have been motivated to make this modification in order to provide a probe that can image at both shallow and deeper depths while maintaining the desired resolution of the obtained ultrasound images, as recognized by Freeman (see, e.g., Para. [0002] and [0011]). 


    PNG
    media_image1.png
    659
    706
    media_image1.png
    Greyscale

Modified Fig. 2 of Tsushima

Regarding Claim 2, Tsushima modified by Freeman discloses the ultrasound diagnostic device of Claim 1. Tsushima further discloses (Figs. 1-17) wherein the primary transducer array is composed of a plurality of partial primary transducer arrays that are separated from each other in the azimuth direction (see, e.g., Modified Fig. 2 above, where the transmission transducer element array Tx used for one transmission event is shown to be configured to be divided into primary (Tx1), secondary (Tx2), and tertiary (Tx3) transducer arrays (similarly to the configuration described in Fig. 5 of the current application), and where the primary transducer array (Tx1) is shown to be split into two partial primary transducer arrays that are separated from each other in the azimuth (x) direction), and the transmitter further selects, as the array of transmission transducers, a tertiary transducer array sandwiched between the partial primary transducer arrays (see, e.g., Modified Fig. 2 above, where the transmission transducer element array Tx used for one transmission event is shown to be configured to be divided into primary (Tx1), secondary (Tx2), and tertiary (Tx3) transducer arrays (similarly to the configuration described in Fig. 5 of the current application), and where the two partial primary transducer arrays (Tx1) are shown to sandwich the tertiary transducer array (Tx3) in the azimuth (x) direction).
Tsushima does not disclose wherein a portion of the ultrasound beam from their tertiary transducer array has a larger signal intensity in the high frequency band than the portion of the ultrasound beam from their primary transducer array.
However, in the same field of endeavor of medical diagnostic ultrasound systems, Freeman discloses an ultrasound diagnostic device, wherein a portion of the ultrasound beam from the tertiary transducer array has a larger signal intensity in the high frequency band than the portion of the ultrasound beam from the primary transducer array (see, e.g., Para. [0002], lines 16-22, “the more rapid attenuation of higher frequency ultrasound mandates that the higher imaging frequencies are only used for shallow imaging of depths of a few centimeters. For greater depths such as are necessary for most abdominal imaging, lower frequency probes are used which will image at greater depths but with less image resolution” and Para. [0011], lines 7-26, “The plurality of arrays can include, e.g., a curved array, a sector array, and/or a linear array. The different arrays can operate at different frequencies, e.g., at both high and low frequencies. Transmission of the multiple frequencies can be generated from different arrays sequentially or simultaneously. For example, one array can transmit higher frequency ultrasound at one point in time and a second array can transmit lower frequency ultrasound at a later point in time. In some embodiments, the higher and lower frequency ultrasound can be transmitted at the same time… The ultrasound systems described herein, e.g., enable a clinician to perform both high and low frequency imaging with the same probe, and to form well resolved images over the full depth of field in a single transmit-receive cycle and at a high frame rate of display”, where the disclosed first array that transmits higher frequency ultrasound (and thus operating with a larger signal intensity in a high frequency band) is used for shallow imaging of depths of a few centimeters and corresponds to the tertiary transducer array with a larger signal intensity, and where the disclosed second array that transmits lower frequency ultrasound (and thus operating with a lower intensity at the high frequency band) is used for imaging at greater depths during the same transmit-receive cycle and corresponds to the primary transducer array with a lower signal intensity). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic device of Tsushima by including wherein a portion of the ultrasound beam from the tertiary transducer array has a larger signal intensity in the high frequency band than the portion of the ultrasound beam from the primary transducer array, as disclosed by Freeman. One of ordinary skill in the art would have been motivated to make this modification in order to provide a probe that can image at both shallow and deeper depths while maintaining the desired resolution of the obtained ultrasound images, as recognized by Freeman (see, e.g., Para. [0002] and [0011]). 

Regarding Claim 3, Tsushima modified by Freeman discloses the ultrasound diagnostic device of Claim 2. Tsushima further discloses (Figs. 1-17) wherein when depth of the transmission focal point (transmission focal point FP) is greater than or equal to a defined value, the transmitter (transmitter 107 including transmission condition setter 105 and transmission beam former 106) selects, as the array of transmission transducers (transmission transducer element array Tx), the tertiary transducer see, e.g., Para. [0065], lines 1-14, “For each transmission event, the transmission condition setter 105 supplies the transmission beam former 106 with a transmission control signal. The transmission control signal causes the transmission transducer elements 101a for the transmission event to transmit an ultrasound beam focusing at a transmission focal point FP set at a predetermined depth (focal depth) in the examination subject. A transmission control signal for a transmission event includes the following information for example: (i) information indicating positions of the transmission transducer elements 101a for the transmission event among the transducer elements 101a of the probe 101; (ii) information indicating the position of the transmission focal point FP for the transmission event”, and Para. [0066], lines 1-6, “FIG. 2 is a schematic illustrating a propagation path of ultrasound that the transmitter 107 causes the transmission transducer elements 101a to transmit. FIG. 2 illustrates a transmission transducer element array Tx for one transmission event, which is a group of transducer elements 101a that contribute to the transmission event”, and Modified Fig. 2 above, where the transmission transducer element array Tx used for one transmission event is shown to be configured to be divided into primary (Tx1), secondary (Tx2), and tertiary (Tx3) transducer arrays (similarly to the configuration described in Fig. 5 of the current application), therefore, when the disclosed transmission focal point FP is set at a predetermined depth (i.e., the transmission focal point is equal to a defined value), the transmission transducer element array Tx (including each of the tertiary transducer array, the partial primary transducer arrays, and the secondary transducer arrays) is selected to transmit).

Regarding Claim 4, Tsushima modified by Freeman discloses the ultrasound diagnostic device of Claim 2. Tsushima further discloses (Figs. 1-17) wherein the results of the delay-and-sum processing are acoustic line signal sub-frame data (see, e.g., Para. [0099], lines 1-3, “The delay-and-sum calculator 1092 generates an acoustic line signal sub-frame data item dsl for each transmission event”; also see, e.g., Abstract and Para. [0099-0114]), and the acoustic line signal sub-frame data is synthesized to generate the ultrasound imaging signal frame data (see, e.g., Para. [0115], lines 5-12, “The synthesizer 1093 is a circuit that generates a combined acoustic line signal frame data item ds by combining a plurality of acoustic line signal sub-frame data items dsl generated for transmission events. Further, the synthesizer 1093 repeatedly performs the generation of the combined acoustic line signal frame data item ds, and thereby generates a sequence of combined acoustic line signal frame data items ds”; also see, e.g., Abstract and Para. [0115-0122]).

Regarding Claim 6, Tsushima modified by Freeman discloses the ultrasound diagnostic device of Claim 2. Tsushima further discloses (Figs. 1-17) wherein in the azimuth direction, an array center of the reception aperture (reception transducer element array Rx) in the delay-and-sum processing is within the tertiary transducer array when an observation point (measurement point Pij) is located in an area between two straight lines intersecting the transmission focal point (transmission focal point FP) and ends of the tertiary transducer array (see, e.g., Para. [0110] and Fig. 7B, where the claimed tertiary transducer array is the center array portion of the transmission transducer element array Tx (as explained above with reference to Modified Fig. 2 of Tsushima), and where the disclosed measurement point Pij is shown to be located in an area close to the center path 401, which corresponds to the claimed area between two straight lines intersecting the transmission focal point FP and ends of the tertiary transducer array, and where the array center of the reception transducer element array Rx is shown to be in the same position as the array center of the transmission transducer element array Tx, which is within the claimed tertiary transducer array as explained above with reference to Modified Fig. 2 of Tsushima), and within one of the secondary transducer arrays when an observation point (Pij) is located in an area between two straight lines intersecting the transmission focal point (FP) and ends of the one of secondary transducer arrays (see, e.g., Para. [0110] and Fig. 7A, where the claimed secondary transducer arrays are the outer array portions of the transmission transducer element array Tx (as explained above with reference to Modified Fig. 2 of Tsushima), and where the disclosed measurement point Pij is shown to be located in an area close to the left edge of the target area Bx, which corresponds to the claimed area between two straight lines intersecting the transmission focal point FP and ends of the one of secondary transducer arrays, and where the array center of the reception transducer element array Rx is shown to be in the same position as the array center of the transmission transducer element array Tx).

Regarding Claim 8, Tsushima modified by Freeman discloses the ultrasound diagnostic device of Claim 2. Tsushima further discloses (Figs. 1-17) wherein the transmitter (transmitter 107 including transmission condition setter 105 and transmission beam former 106) further selects two quaternary transducer arrays between the primary transducer array and the secondary transducer arrays or between the partial primary transducer arrays and the tertiary transducer array, from which the ultrasound beam is not transmitted (see, e.g., Para. [0066], lines 1-6, “FIG. 2 is a schematic illustrating a propagation path of ultrasound that the transmitter 107 causes the transmission transducer elements 101a to transmit. FIG. 2 illustrates a transmission transducer element array Tx for one transmission event, which is a group of transducer elements 101a that contribute to the transmission event” and Modified Fig. 2 above, where the transmission transducer element array Tx used for one transmission event is shown to be configured to be divided into primary (Tx1), secondary (Tx2), and tertiary (Tx3) transducer arrays (similarly to the configuration described in Fig. 5 of the current application), and where the transmission transducer element array Tx could further be configured to include two quaternary transducer arrays between the primary transducer array and the secondary transducer arrays or between the partial primary transducer arrays and the tertiary transducer array from which the ultrasound beam is not transmitted).

Regarding Claim 9, Tsushima modified by Freeman discloses the ultrasound diagnostic device of Claim 2. Tsushima further discloses (Figs. 1-17) the partial primary transmission transducer arrays, the secondary transmission transducer arrays, and the tertiary transmission transducer array (see, e.g., Para. [0066], lines 1-6 and Modified Fig. 2 above, where the transmission transducer element array Tx used for one transmission event is shown to be configured to be divided into primary (Tx1), secondary (Tx2), and tertiary (Tx3) transducer arrays (similarly to the configuration described in Fig. 5 of the current application)).
Tsushima does not disclose wherein a portion of the ultrasound beam from the secondary transducer arrays has a larger signal intensity in a high frequency band than a portion of the ultrasound beam from the tertiary transducer array and a smaller signal intensity in a low frequency band than a portion of the ultrasound beam from the tertiary transducer array and the partial primary transducer arrays.
However, in the same field of endeavor of medical diagnostic ultrasound systems, Freeman discloses wherein a portion of the ultrasound beam from the secondary transducer arrays has a larger signal intensity in a high frequency band than a portion of the ultrasound beam from the tertiary transducer array and a smaller signal intensity in a low frequency band than a portion of the ultrasound beam from the tertiary transducer array and the partial primary transducer arrays (see, e.g., Para. [0002], lines 16-22 and Para. [0011], lines 7-26, where the disclosed first array that transmits higher frequency ultrasound (and thus operating with a larger signal intensity in a high frequency band) is used for shallow imaging of depths of a few centimeters and corresponds to the secondary transducer arrays with a larger signal intensity in a high frequency band and a smaller signal intensity in a low frequency band, and where the disclosed second array that transmits lower frequency ultrasound (and thus operating with a lower intensity at the high frequency band) is used for imaging at greater depths during the same transmit-receive cycle and can correspond to either the tertiary transducer array with a lower signal intensity in a high frequency band and a larger signal intensity in a low frequency band when compared to the signal intensity of the secondary transducer arrays, or the primary transducer array with a larger signal intensity in a low frequency band when compared to the signal intensity of the secondary transducer arrays).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic device of Tsushima by including wherein a portion of the ultrasound beam from the secondary transducer arrays has a larger signal intensity in a high frequency band than a portion of the ultrasound beam from the tertiary transducer array and a smaller signal intensity in a low frequency band than a portion of the ultrasound beam from the tertiary transducer array and the partial primary transducer arrays, as disclosed by Freeman. One of ordinary skill in the art would have been motivated to make this modification in order to provide a probe that can image at both shallow and deeper depths while maintaining the desired resolution of the obtained ultrasound images, as recognized by Freeman (see, e.g., Para. [0002] and [0011]). 

Regarding Claim 10, Tsushima modified by Freeman discloses the ultrasound diagnostic device of Claim 2. Tsushima further discloses (Figs. 1-17) the secondary transmission transducer arrays and the tertiary transmission transducer array (see, e.g., Para. [0066], lines 1-6 and Modified Fig. 2 above, where the transmission transducer element array Tx used for one transmission event is shown to be configured to be divided into primary (Tx1), secondary (Tx2), and tertiary (Tx3) transducer arrays (similarly to the configuration described in Fig. 5 of the current application)).
Tsushima does not disclose wherein a portion of the ultrasound beam from the secondary transducer arrays has a larger signal intensity in a high frequency band than a portion of the ultrasound 
However, in the same field of endeavor of medical diagnostic ultrasound systems, Freeman discloses wherein a portion of the ultrasound beam from the secondary transducer arrays has a larger signal intensity in a high frequency band than a portion of the ultrasound beam from the tertiary transducer array and a smaller signal intensity in a low frequency band than a portion of the ultrasound beam from the tertiary transducer array (see, e.g., Para. [0002], lines 16-22 and Para. [0011], lines 7-26, where the disclosed first array that transmits higher frequency ultrasound (and thus operating with a larger signal intensity in a high frequency band) is used for shallow imaging of depths of a few centimeters and corresponds to the secondary transducer arrays with a larger signal intensity in a high frequency band and a smaller signal intensity in a low frequency band, and where the disclosed second array that transmits lower frequency ultrasound (and thus operating with a lower intensity at the high frequency band) is used for imaging at greater depths during the same transmit-receive cycle and corresponds to the tertiary transducer array with a lower signal intensity in a high frequency band and a larger signal intensity in a low frequency band when compared to the signal intensity of the secondary transducer arrays).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic device of Tsushima by including wherein a portion of the ultrasound beam from the secondary transducer arrays has a larger signal intensity in a high frequency band than a portion of the ultrasound beam from the tertiary transducer array and a smaller signal intensity in a low frequency band than a portion of the ultrasound beam from the tertiary transducer array, as disclosed by Freeman. One of ordinary skill in the art would have been motivated to make this modification in order to provide a probe that can image at both shallow and see, e.g., Para. [0002] and [0011]). 

Regarding Claim 11, Tsushima modified by Freeman discloses the ultrasound diagnostic device of Claim 2. Tsushima further discloses (Figs. 1-17) wherein when depth of the transmission focal point (transmission focal point FP) is less than a defined value, the transmitter (transmitter 107 including transmission condition setter 105 and transmission beam former 106) selects, as the array of transmission transducers (transmission transducer element array Tx), the tertiary transducer array (see, e.g., Para. [0065], lines 1-14, and Para. [0066], lines 1-6, and Modified Fig. 2 above, where the transmission transducer element array Tx used for one transmission event is shown to be configured to be divided into primary (Tx1), secondary (Tx2), and tertiary (Tx3) transducer arrays (similarly to the configuration described in Fig. 5 of the current application), therefore, when the disclosed transmission focal point FP is set at less than a defined depth, the transmission transducer element array Tx (including the tertiary transducer array) is selected to transmit).
Tsushima does not disclose wherein the ultrasound beam includes a high frequency band greater than or equal to a defined value.
However, in the same field of endeavor of medical diagnostic ultrasound systems, Freeman discloses wherein when depth of the transmission focal point is less than a defined value, the transmitter selects, as the array of transmission transducers, the tertiary transducer array, and the ultrasound beam includes a high frequency band greater than or equal to a defined value (see, e.g., Para. [0002], lines 16-22 and Para. [0011], lines 7-26, where the disclosed first array that transmits higher frequency ultrasound (and thus operating with a larger signal intensity in a high frequency band) is used for shallow imaging of depths of a few centimeters (i.e., when the transmission focal point is less than a defined value) and corresponds to the tertiary transducer array selected to transmit the ultrasound beam with a larger signal intensity in a high frequency band (i.e., the high frequency band is greater than a defined value)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic device of Tsushima by including wherein when depth of the transmission focal point is less than a defined value, the transmitter selects, as the array of transmission transducers, the tertiary transducer array, and the ultrasound beam includes a high frequency band greater than or equal to a defined value, as disclosed by Freeman. One of ordinary skill in the art would have been motivated to make this modification in order to provide a probe that can image at both shallow and deeper depths while maintaining the desired resolution of the obtained ultrasound images, as recognized by Freeman (see, e.g., Para. [0002] and [0011]). 

Regarding Claim 12, Tsushima modified by Freeman discloses the ultrasound diagnostic device of Claim 2. Tsushima further discloses (Figs. 1-17) wherein when a direction perpendicular to a tangent direction of the array of transducers is defined as a depth direction (see, e.g., Para. [0068], lines 15-18, “the ultrasound advances deeper beyond the transmission focal point FP (i.e., as the ultrasound advances in the downward direction in FIG. 2)” and Fig. 2, where the claimed depth direction corresponds to the y-axis/downward direction when viewing the figure (i.e., perpendicular to the azimuth/x direction)) and an angle between the depth direction and an extension direction of a scan line parallel to a center line of a calculation target area is defined as a second shift angle, among the calculation target areas, depth of a calculation target area for which the second shift angle is small is equivalent to depth of a calculation target area for which the second shift angle is large (see, e.g., Figs. 6A, 6B, 7A, and 8, where the depth of the target area Bx (corresponding to the calculation target areas) is the same maximum depth across the entire width of the transmission transducer element array Tx, therefore, whether the second shift angle is small or large, the depth of a calculation target area is always equivalent).

Regarding Claim 13, Tsushima modified by Freeman discloses the ultrasound diagnostic device of Claim 2. Tsushima further discloses (Figs. 1-17) wherein the transmitter (transmitter 107 including transmission condition setter 105 and transmission beam former 106) sets the transmission focal point (transmission focal point FP) multiple times, each time with a different position in the azimuth direction, and causes transmission of the ultrasound beam multiple times, each time focused on a different one of the transmission focal points (FP) (see, e.g., Para. [0063], lines 6-9, “The transmitter 107 repeatedly performs transmissions of ultrasound while gradually shifting the transmission transducer element array Tx in the array direction each time”, and Para. [0076], lines 8-11, “by repeatedly performing transmission events while gradually shifting the transmission transducer element array Tx in the array direction each time, also gradually shifts the transmission focal point FP in the array direction”, and Fig. 8, where it is shown that transmission events are repeatedly performed while gradually shifting the transmission transducer element array Tx and corresponding the transmission focal point FP in the array/azimuth direction each time), and 
wherein the imaging signal synthesizer (synthesizer 1093 within reception beam former 109/receiver 110), when generating the ultrasound imaging signal frame data corresponding to the transmission focal points (FP), further synthesizes the ultrasound imaging signal frame data based on positions of observation points (measurement point Pij) to generate ultrasound imaging signal integrated frame data (see, e.g., Para. [0115], lines 5-12, “The synthesizer 1093 is a circuit that generates a combined acoustic line signal frame data item ds by combining a plurality of acoustic line signal sub-frame data items dsl generated for transmission events. Further, the synthesizer 1093 repeatedly performs the generation of the combined acoustic line signal frame data item ds, and thereby generates a sequence of combined acoustic line signal frame data items ds”; also see, e.g., Abstract and Para. [0115-0122]).

Regarding Claim 14, Tsushima modified by Freeman discloses the ultrasound diagnostic device of Claim 2. Tsushima further discloses (Figs. 1-17) wherein the transmitter (transmitter 107 including transmission condition setter 105 and transmission beam former 106) moves the selection of the array of transmission transducers (transmission transducer element array Tx) in the azimuth direction gradually, while setting the transmission focal point (transmission focal point FP) in the azimuth direction according to the selection, thereby causing the transmission of the ultrasound beam from each of the selections of array of transmission transducers (Tx) focused to each of the transmission focal points (FP) set (see, e.g., Para. [0063], lines 6-9, “The transmitter 107 repeatedly performs transmissions of ultrasound while gradually shifting the transmission transducer element array Tx in the array direction each time”, and Para. [0076], lines 8-11, “by repeatedly performing transmission events while gradually shifting the transmission transducer element array Tx in the array direction each time, also gradually shifts the transmission focal point FP in the array direction”, and Fig. 8, where it is shown that transmission events are repeatedly performed while gradually shifting the transmission transducer element array Tx and corresponding the transmission focal point FP in the array/azimuth direction each time), and 
wherein the imaging signal synthesizer (synthesizer 1093 within reception beam former 109/receiver 110), when generating the ultrasound imaging signal frame data corresponding to the arrays of transmission transducers (Tx) and the transmission focal points (FP), further synthesizes the ultrasound imaging signal frame data based on positions of observation points (measurement point Pij) to generate ultrasound imaging signal integrated frame data (see, e.g., Para. [0115], lines 5-12, “The synthesizer 1093 is a circuit that generates a combined acoustic line signal frame data item ds by combining a plurality of acoustic line signal sub-frame data items dsl generated for transmission events. Further, the synthesizer 1093 repeatedly performs the generation of the combined acoustic line signal frame data item ds, and thereby generates a sequence of combined acoustic line signal frame data items ds”; also see, e.g., Abstract and Para. [0115-0122]).

Regarding Claim 15, Tsushima modified by Freeman discloses the ultrasound diagnostic device of Claim 2. Tsushima further discloses (Figs. 1-17) wherein the delay-and-sum unit (delay-and-sum calculator 1092 including delay processor 10921 and sum calculator 10922) performs the delay-and-sum processing by: [1] calculating delay times of reflected waves reaching each of the transducers included in the reception aperture from observation points (measurement point Pij) in calculation target areas (see, e.g., Para. [0101], lines 14-18, “the delay processor 10921 calculates a delay amount for each reception transducer element Rpk by dividing the distance between the measurement point Pij and the reception transducer element Rpk by ultrasound velocity”; also see, e.g., Para. [0102-0109]), [2] specifying portions of reception signal sequences corresponding to each transducer, based on the reflected waves from the observation points (Pij) and the delay times (see, e.g., Para. [0110], lines 7-21, “For each reception transducer element Rpk in the reception transducer element array Rx, the delay processor 10921 specifies a receive signal rf corresponding to the delay amount for the reception transducer element Rpk from among the sequence of receive signals rf for the reception transducer element Rpk. Further, the delay processor 10921 sets, for the reception transducer element Rpk, the specified receive signal rf as a receive signal rf based on ultrasound reflection from the measurement point Pij. For each transmission event, the delay processor 10921 performs the processing described above for each measurement point Pij included in the target area Bx for the transmission event by using sequences of receive signals rf acquired from the data storage 114 as input”), and [3] summing (see, e.g., Para. [0111], lines 1-6, “The sum calculator 10922 is a circuit that, for each measurement point Pij, generates a delayed-and-summed acoustic line signal for the measurement point Pij by using as input the receive signals rf for the reception transducer elements Rpk, which have been specified and output by the delay processor 10921, and summing the receive signals rf”; also see, e.g., Para. [0112-0114]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tsushima (US 2017/0128038 A1) in view of Freeman (US 2018/0317888 A1), as applied to Claim 2 above, and further in view of Robinson et al. (US Patent 6,210,328 B1, with patent date 04/03/2001, hereinafter Robinson).

Regarding Claim 5, Tsushima modified by Freeman discloses the ultrasound diagnostic device of Claim 2. Tsushima modified by Freeman does not disclose wherein when a transmission steering angle is a reference angle and an angle between a direction indicating the reference angle and a center line of a calculation target area is defined as a first shift angle, and wherein among the calculation target areas, the delay-and-sum unit sets depth in a depth direction for a calculation target area for which the first shift angle is large to be shorter than depth in the depth direction for a calculation target area for which the first shift angle is small.
However, in the same field of endeavor of ultrasonic diagnostic imaging systems, Robinson discloses (Figs. 1-3c) an ultrasound diagnostic device, wherein when a transmission steering angle is a reference angle and an angle between a direction indicating the reference angle and a center line of a calculation target area is defined as a first shift angle (see, e.g., Col. 6, lines 24-31, “In accordance with another aspect of the present invention, as the image depth is decreased, the maximum steering angle of the steered transmit beams also increases. A comparison of FIGS. 3a-3c illustrates how a greater maximum steering angle will more effectively cover a shallow imaging depth, whereas a lesser maximum steering angle is more effective for greater imaging depths” and Figs. 3a-3c, where the claimed first shift angle is the angle of the transmission steering angle (i.e. the claimed reference angle) to the center line of the claimed calculation target area, and where the claimed first shift angle corresponds to the disclosed maximum steering angle, because the disclosed maximum steering angle is measured as the angle distance between the center line of the imaging region to the value of the steering angle), and 
wherein among the calculation target areas, the delay-and-sum unit (digital beamformer 16) (see, e.g., Col. 2, lines 64-67 and Col. 3, lines 1-2, “The echoes returned from along each scanline are received by the elements of the array, digitized as by analog to digital conversion, and coupled to a digital beamformer 16. The digital beamformer delays and sums the echoes from the array elements to form a sequence of focused, coherent digital echo samples along each scanline”) sets depth in a depth direction for a calculation target area for which the first shift angle is large to be shorter than depth in the depth direction for a calculation target area for which the first shift angle is small (see, e.g., Col. 6, lines 24-31, “In accordance with another aspect of the present invention, as the image depth is decreased, the maximum steering angle of the steered transmit beams also increases. A comparison of FIGS. 3a-3c illustrates how a greater maximum steering angle will more effectively cover a shallow imaging depth, whereas a lesser maximum steering angle is more effective for greater imaging depths” and Figs. 3a-3c, where the claimed larger first shift angle corresponds to the disclosed larger/increased maximum steering angle, and where the claimed smaller first shift angle corresponds to the disclosed smaller/lesser maximum steering angle, therefore, it is disclosed that the image depth when the maximum steering angle is increased is a shorter/decreased depth compared to the greater image depth when the maximum steering angle is decreased).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound diagnostic device of Tsushima modified see, e.g., Col. 4, lines 35-50 and Col. 6, lines 1-31). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tsushima (US 2017/0128038 A1) in view of Freeman (US 2018/0317888 A1), as applied to Claim 2 above, and further in view of Van Rens et al. (US 2018/0306919 A1, with publication date 10/25/2018, hereinafter Van Rens).

Regarding Claim 7, Tsushima modified by Freeman discloses the ultrasound diagnostic device of Claim 2. Tsushima discloses wherein the delay-and-sum unit (delay-and-sum calculator 1092 within reception beam former 109/receiver 110) sets an array center of the reception aperture (reception transducer element array Rx) relative to an observation point (measurement point Pij) such that a reception direction angle is identical to a reference angle (see, e.g., Para. [0103-0104] and [0107-0108], and Fig. 6B, where the claimed reference angle corresponds to the angle between the central axis path 401 and the path 404 that the ultrasound transmitted from the transmission transducer element array Tx travels along, and where the claimed reception direction angle corresponds to the angle between the vertical axis of the position of the measurement point Pij and the reception path 403 that the ultrasound reflection from the measurement point Pij travels along to the reception transducer element Rpk of the reception transducer element array Rx, and where the disclosed angle between the central axis path 401 and the path 404 (i.e., the claimed reference angle) is shown to be identical to the angle between the vertical axis of the position of the measurement point Pij and the reception path 403 (i.e., the claimed reception direction angle)).
Tsushima modified by Freeman does not disclose wherein a transmission steering angle is the reference angle.
However, in the same field of endeavor of ultrasonic diagnostic imaging systems, Van Rens discloses (Figs. 1-4) an ultrasound diagnostic device, wherein when a transmission steering angle is a reference angle, a reception direction angle is identical to the reference angle (see, e.g., Para. [0047], lines 1-4, “FIG. 4 illustrates a linear transducer array having a main receiving beam angle (β) steered within the ROI (typically transmit beam angle is identical, not shown in this image)”, where the disclosed transmit beam angle corresponds to the claimed transmission steering angle/reference angle, and where the disclosed main receiving beam angle (β) corresponds to the claimed reception direction angle, and where the disclosed main receiving beam angle (β) and the disclosed transmit beam angle are disclosed to be identical to one another).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound diagnostic device of Tsushima modified by Freeman by including wherein when a transmission steering angle is a reference angle, a reception direction angle is identical to the reference angle, as disclosed by Van Rens. One of ordinary skill in the art would have been motivated to make this modification in order to maintain the desired image quality, as recognized by Van Rens (see, e.g., Abstract, Para. [0047], and Para. [0052]). 

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsushima (US 2017/0128038 A1) in view of Freeman (US 2018/0317888 A1), as applied to Claim 2 above, and further in view of Taniguchi (US 2018/0116631 A1, with publication date 05/03/2018, hereinafter Taniguchi).

Regarding Claim 16, Tsushima modified by Freeman discloses the ultrasound diagnostic device of Claim 2. Tsushima further discloses (Figs. 1-17) the ultrasound diagnostic device (ultrasound diagnostic device 100) further comprising: an image generator (B-mode image generator 112) (see, e.g., Para. [0056], lines 1-7, “The ultrasound diagnostic device 100 further includes a B-mode image generator 112. The B-mode image generator 112 generates ultrasound images (B-mode images) one after another by using acoustic line signals that the reception beam former 109 generates and outputs based on ultrasound transmission by the transmission beam former 106”).
Tsushima modified by Freeman does not disclose wherein the transmitter causes transmission of a pair of ultrasound waves whose polarity is inverted on a same scan line, wherein the input unit generates a reception signal sequence based on a pair of reflected waves based on the pair of ultrasound waves, and wherein the image generator extracts harmonic components from the reception signal sequence based on the pair of reflected waves, and generates an ultrasound imaging signal based on the harmonic components.
However, in the same field of endeavor of ultrasound diagnostic apparatuses, Taniguchi discloses (Figs. 1-3) an ultrasound diagnostic device (ultrasound diagnostic apparatus S) comprising an image generator (image signal generator 14) (see, e.g., Abstract, Para. [0061], and Para. [0076-0086]),
wherein the transmitter (transmitter 12) causes transmission of a pair of ultrasound waves whose polarity is inverted on a same scan line (see, e.g., Para. [0069], lines 3-8, “when pulse inversion is performed, the transmitter 12 can transmit, as the drive signal(s), a first pulse signal and a second pulse signal having a reverse polarity to that of the first pulse signal onto the same scanning line(s) with a time interval in between. The second pulse signal may be one that is time-reversed from the first pulse signal”), 
wherein the input unit (receiver 13) generates a reception signal sequence based on a pair of reflected waves based on the pair of ultrasound waves (see, e.g., Para. [0071], lines 1-2, “The receiver 13 is a circuit that receives electric echo signals from the ultrasound probe 2”), and 
wherein the image generator (14) extracts harmonic components from the reception signal sequence based on the pair of reflected waves, and generates an ultrasound imaging signal based on the harmonic components (see, e.g., Para. [0070], lines 7-8, “generating ultrasound images with harmonic components of an echo signal(s) based on received echo” and Para. [0077], lines 1-4, “The harmonic component extractor 14a extracts harmonic components from the echo signal (sound ray data) output from the receiver 13 by pulse inversion and outputs an echo signal composed of the harmonic components”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound diagnostic device of Tsushima modified by Freeman by including wherein the transmitter causes transmission of a pair of ultrasound waves whose polarity is inverted on a same scan line, wherein the input unit generates a reception signal sequence based on a pair of reflected waves based on the pair of ultrasound waves, and wherein the image generator extracts harmonic components from the reception signal sequence based on the pair of reflected waves, and generates an ultrasound imaging signal based on the harmonic components, as disclosed by Taniguchi. One of ordinary skill in the art would have been motivated to make this modification in order to perform desired pulse inversion and to generate ultrasound images with improved quality/resolution, as recognized by Taniguchi (see, e.g., Abstract, Para. [0003-0011], and Para. [0063-0086]). 

Figs. 1-17) the tertiary transmission transducer array and the secondary transducer arrays (see, e.g., Para. [0066], lines 1-6 and Modified Fig. 2 above, where the transmission transducer element array Tx used for one transmission event is shown to be configured to be divided into primary (Tx1), secondary (Tx2), and tertiary (Tx3) transducer arrays (similarly to the configuration described in Fig. 5 of the current application)), and wherein the transmitter (transmitter 107 including transmission condition setter 105 and transmission beam former 106) supplies a drive signal (see, e.g., Para. [0063-0064] and [0071-0073]).
Tsushima modified by Freeman does not disclose wherein the transmitter supplies a drive signal such that, in a frequency band included in a -20 dB transducer transmission frequency band, frequency distribution with respect to at least one of the tertiary transmission transducer array and the secondary transducer arrays has intensity peaks at a lower and a higher frequency than a center frequency of the -20 dB transducer transmission frequency band, and intensity in a frequency band between these intensity peaks is -20 dB or more, using a maximum value of the intensity peaks as a reference.
However, in the same field of endeavor of ultrasound diagnostic apparatuses, Taniguchi discloses an ultrasound diagnostic device, wherein the transmitter supplies a drive signal such that, in a frequency band included in a -20 dB transducer transmission frequency band, frequency distribution with respect to the transmission transducer array has intensity peaks at a lower and a higher frequency than a center frequency of the -20 dB transducer transmission frequency band, and intensity in a frequency band between these intensity peaks is -20 dB or more, using a maximum value of the intensity peaks as a reference (see, e.g., Para. [0161], lines 2-11, “the frequency power spectrum of a transmission pulse signal as the drive signal has intensity peaks in a frequency band included in a transmission frequency band at −20 dB of the ultrasound probe 2 on the lower frequency side and the higher frequency side than the center frequency of the transmission frequency band, respectively, and the intensity in a frequency range between the intensity peaks is −20 dB or more with the maximum value of the intensities of the intensity peaks being a reference”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound diagnostic device of Tsushima modified by Freeman by including wherein the transmitter supplies a drive signal such that, in a frequency band included in a -20 dB transducer transmission frequency band, frequency distribution with respect to the transmission transducer array has intensity peaks at a lower and a higher frequency than a center frequency of the -20 dB transducer transmission frequency band, and intensity in a frequency band between these intensity peaks is -20 dB or more, using a maximum value of the intensity peaks as a reference, as disclosed by Taniguchi. One of ordinary skill in the art would have been motivated to make this modification in order to obtain broadband harmonic components in a wide depth range, generate more excellent ultrasound images with sidelobe artifacts reduced, and eliminate a need to add an intricate circuit to form/shape the waveform of a pulse signal(s), and thereby can maintain high resolution about transmission ultrasound while reducing cost, as recognized by Taniguchi (see, e.g., Para. [0161]). 

Regarding Claim 18, Tsushima modified by Freeman discloses the ultrasound diagnostic device of Claim 2. Tsushima further discloses (Figs. 1-17) the partial primary transmission transducer arrays (see, e.g., Para. [0066], lines 1-6 and Modified Fig. 2 above, where the transmission transducer element array Tx used for one transmission event is shown to be configured to be divided into primary (Tx1), secondary (Tx2), and tertiary (Tx3) transducer arrays (similarly to the configuration described in Fig. 5 of the current application)), and wherein the transmitter (transmitter 107 including transmission condition setter 105 and transmission beam former 106) supplies a drive signal (see, e.g., Para. [0063-0064] and [0071-0073]).

However, in the same field of endeavor of ultrasound diagnostic apparatuses, Taniguchi discloses an ultrasound diagnostic device, wherein the transmitter supplies a drive signal such that, in a frequency band included in a -20 dB transducer transmission frequency band, frequency distribution with respect to the transmission transducer array has a maximum intensity peak at a lower frequency than a center frequency of the -20 dB transducer transmission frequency band (see, e.g., Para. [0161], lines 2-11, “the frequency power spectrum of a transmission pulse signal as the drive signal has intensity peaks in a frequency band included in a transmission frequency band at −20 dB of the ultrasound probe 2 on the lower frequency side and the higher frequency side than the center frequency of the transmission frequency band, respectively, and the intensity in a frequency range between the intensity peaks is −20 dB or more with the maximum value of the intensities of the intensity peaks being a reference”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound diagnostic device of Tsushima modified by Freeman by including wherein the transmitter supplies a drive signal such that, in a frequency band included in a -20 dB transducer transmission frequency band, frequency distribution with respect to the transmission transducer array has a maximum intensity peak at a lower frequency than a center frequency of the -20 dB transducer transmission frequency band, as disclosed by Taniguchi. One of ordinary skill in the art would have been motivated to make this modification in order to obtain broadband harmonic components in a wide depth range, generate more excellent ultrasound images see, e.g., Para. [0161]). 

Regarding Claim 19, Tsushima modified by Freeman discloses the ultrasound diagnostic device of Claim 2. Tsushima further discloses (Figs. 1-17) the partial primary transmission transducer arrays, the secondary transmission transducer arrays, and the tertiary transmission transducer array (see, e.g., Para. [0066], lines 1-6 and Modified Fig. 2 above, where the transmission transducer element array Tx used for one transmission event is shown to be configured to be divided into primary (Tx1), secondary (Tx2), and tertiary (Tx3) transducer arrays (similarly to the configuration described in Fig. 5 of the current application)).
Tsushima modified by Freeman does not disclose wherein a -20 dB frequency band drive signal supplied by the transmitter to the tertiary transmission transducer array and the secondary transmission transducer arrays is wider than a -20 dB frequency band drive signal supplied by the transmitter to the partial primary transmission transducer arrays.
However, in the same field of endeavor of ultrasound diagnostic apparatuses, Taniguchi discloses an ultrasound diagnostic device, wherein a -20 dB frequency band drive signal supplied by the transmitter to a second transmission transducer array is wider than a -20 dB frequency band drive signal supplied by the transmitter to a first transmission transducer array (see, e.g., Para. [0059], lines 1-14, “The shape and the center frequency of the ultrasound probe 2 used in the embodiment are not particularly limited, but as its frequency band characteristics, a transmission/reception −20 dB fractional bandwidth of 120% or more is preferable… If the −20 dB fractional bandwidth is narrow, even when echo signal intensity is flattened, the interference pitch is not sufficiently diversified, and the effect of finely granulating speckles is not sufficient” and Para. [0161], lines 2-11, “the frequency power spectrum of a transmission pulse signal as the drive signal has intensity peaks in a frequency band included in a transmission frequency band at −20 dB of the ultrasound probe 2 on the lower frequency side and the higher frequency side than the center frequency of the transmission frequency band, respectively, and the intensity in a frequency range between the intensity peaks is −20 dB or more with the maximum value of the intensities of the intensity peaks being a reference”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound diagnostic device of Tsushima modified by Freeman by including wherein a -20 dB frequency band drive signal supplied by the transmitter to a second transmission transducer array is wider than a -20 dB frequency band drive signal supplied by the transmitter to a first transmission transducer array, as disclosed by Taniguchi. One of ordinary skill in the art would have been motivated to make this modification in order to obtain broadband harmonic components in a wide depth range, generate more excellent ultrasound images with sidelobe artifacts reduced, and eliminate a need to add an intricate circuit to form/shape the waveform of a pulse signal(s), and thereby can maintain high resolution about transmission ultrasound while reducing cost, as recognized by Taniguchi (see, e.g., Para. [0161]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.D./Examiner, Art Unit 3793                                                                                                                                                                                                        

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793